DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of copending Application No. 16609981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both present application and copending application discloses a bus bar assembly for electrically connecting a plurality of battery cells having electrode leads, the bus bar assembly comprising: a fixed bus bar provided in the form of a rod-shaped conductor; a pair of movable bus bars disposed to be spaced from both sides of the fixed bus bar in a lateral direction with the fixed bus bar being interposed therebetween to form a fitting space respectively between the pair of movable bus bars and the fixed bus bar so that at least one electrode lead is inserted therein; and an adhering member configured to move the pair .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Nakayama et al. (US20150214532).
As to claim 1, Nakayama et al. discloses a bus bar assembly (figure 13 number 10,20) for electrically connecting a plurality of battery cells having electrode leads, the bus bar assembly comprising: a fixed bus bar (figure 13 number 10) provided in the form of a rod-shaped conductor; a pair of movable bus bars (figure 13 number 20) disposed to be spaced from both sides of the fixed bus bar in a lateral direction with the fixed bus bar being interposed therebetween to form a fitting space (figure 31) respectively between the pair of movable bus bars and the fixed bus bar so that at least one electrode lead is inserted therein; and an adhering member (figure 12 number 25) configured to move the pair of movable bus bars close to the fixed bus bar in a state where the electrode lead is located in the fitting space so that the electrode lead is adhered to the fixed bus bar (figure 13 and figure 31).
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest wherein each of the pair of movable bus bars includes an adhering portion provided in parallel to the fixed bus bar and gap adjusting portions bent at both side ends of the adhering portion and extending therefrom, and wherein the pair of movable bus bars are disposed symmetric to each other with the fixed bus bar being interposed therebetween to surround a periphery of the fixed bus bar. Applicant teaches a bus bar assembly which may coupling electrode leads to a bus bar without bending the electrode leads so that the electrode leads and the bus bar are adhered and since all of the electrode leads may be welded in a mechanically compressed state, the electrical connection and the mechanical bonding strength reliability may be improved regardless of the number of electrode leads in a parallel connection structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724